DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
 Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 13, 14, and 18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters (U.S. Patent Number 3,522,725). Waters discloses a liquid chromatograph has a small volume chromatography column and a refractometer cell housed in a jingle heat exchanger so that the coupling distance be- ween them is kept to a minimum. The temperature of the liquid being analyzed is kept constant by circulating it through the heat exchanger just before it enters the column. Consequently, the viscosity and refractive index of the liquid remains essentially constant from the time it enters the column until it leaves the cell (Please see the abstract).
With respect to claim 1 a piping device for an analysis apparatus comprising: a piping including a diffusion suppression part which has a continuously folded shape ( tube 24) , wherein the piping has an inner diameter and an outer diameter (shown in the figure as the tube has an inner diameter and an outer diameter), and the diffusion suppression part has a plurality of folded parts so as to suppress inner channel diffusion (applicant’s specification states the folding of the tube causes the inner channel diffusion suppression, thus the serpentine tube in the reference would do the same thing); and a member directly in contact with each of the folded parts of the diffusion suppression part to support the piping to suppress deformation of the folded shape (see the walls 16a and 16b of the housing 16 in the figure).
With respect to claim 2, the piping device according to claim 1, wherein the folded shape of the piping is substantially provided in a plane is shown in the figure.
With respect to claim 3, the piping device according to claim 1, wherein the member is directly or indirectly in contact with the piping also from a side opposite to the one side of the piping is illustrated in the figure as the tube is imbedded into the housing wall.
With respect to claim 4, the piping device according to claim 1, wherein the member holds a portion of the piping where the folded shape is provided to keep the folded shape is illustrated in the figure as the tube is embedded within the housing wall.
With respect to claim 6, the piping device according to claim 1, wherein the member is a pipe-shaped member housing therein the piping is illustrated in the figure as the tube is embedded within the housing wall.
With respect to claim 8, the piping device according to claim 1, wherein the member is made of a thermal conductive material, and is thermally in contact with the piping is disclosed in Waters as there is a heat exchange section 25 that interacts with the tube 24.
With respect to claim 9, the piping device according to claim 1 further comprising a heater (58) that is thermally in contact with the piping to heat the piping is shown in the figure.
With respect to claim 13, the piping device according to claim 1, wherein the member is a reinforcement piping joined to a plurality of portions of the piping where the folded shape of the piping is formed is illustrated in the figure as the tube is embedded within the housing wall and another portion of pipe 10 is another portion joined to the piping 24.
With respect to claim 14, the piping device according to claim 13, wherein the reinforcement piping is also provided with a continuous folded shape, and the reinforcement piping and the piping are joined to support their folded shapes with each other, is illustrated in the figure as the tube is embedded within the housing wall and another portion of pipe 10 is another portion joined to the piping 24.
With respect to claim 18, a piping device for an analysis apparatus comprising: a piping including a diffusion suppression part which has a continuously folded shape, wherein the piping has an inner diameter and an outer diameter (shown in the figure as the tube has an inner diameter and an outer diameter), and the diffusion suppression part has a plurality of folded parts so as to suppress inner channel diffusion (applicant’s specification states the folding of the tube causes the inner channel diffusion suppression); and a member thermally in contact with the diffusion suppression part from at least one side of the diffusion suppression part (heat exchange section 25 is in thermal contact with the tube 24), is illustrated in the figure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters as applied to claim 6 above, and further in view of Tomerlin et al. (U.S. Patent Application Publication Number 2007/0235100; hereinafter referred to as Tomerlin). Tomerlin discloses a dual wall duct constructed of heat resistant polymer with a reinforcing cord interposed between the inner and outer tube to form an annulus for entrapment for thermally insulated gas such as air (Please see the abstract). Tomerlin is disclosed to be a tube or duct to transport a medium, thus it is related to a way to transport a medium such as the tubes transport a medium in a thermally insulated fashion.
With respect to claim 7, while the conduit 24 of Waters is not explicitly disclosed to be thermally shrinkable, Tomerlin disclose a tube 21 which is reinforced with a wire 55 and then encapsulated with an oversized tube 57 that is disclosed to be heat shrinkable. Thus, a thermally conductive member around the tube would be obvious to one of ordinary skill in the art of Tomerlin discloses the tube structure provides an economical way to produce a duct.  Tomerlin discloses the inner tube 21 is constructed of a material such as polyetherether keytone (PEEK), which is used to fabricate items for demanding applications, including bearings, piston parts, pumps, and high-performance liquid chromatography columns, thus it’s related to the same field of endeavor as the Waters liquid chromatograph. 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters as applied to claim 9 above, and further in view of Ono et al. (U.S. Patent Number 9.003,868; hereinafter referred to as Ono). Ono discloses a sample introducing apparatus which is designed such that the analytical flow path runs from the needle to the separation column without the flow path switching means placed at the downstream side of the needle. This design reduces dead volume, which in turn reduces the diffusion of the sample injected into the analytical flow path. Moreover, the absence of the flow path switching means at the downstream side of the needle to inject a sample into the analytical flow path eliminates connection of the pipe with the flow path switching means. This prevents the sample from remaining in the connecting part, thereby reducing sample carry-over and improving the accuracy of analysis (Please see the abstract). 
With respect to claim 10, while not explicitly disclosed, Waters does have a temperature controller 60 and thus a means to control and regulate the temperature such as a temperature sensor, would be obvious to one of ordinary skill in the art.  Further, since Ono has a column oven, the temperature in said oven would need to be regulated and thus a temperature sensor would be obvious to one of ordinary skill in the art. 
With respect to claim 11, while the specific form of a heater is not explicitly disclosed, the use of a sheet type heater would be obvious to one of ordinary skill in the art as it is easy to implement along most surface as a heating element. 
With respect to claim 12, while the specific sizing of the piping is not explicitly disclosed, mere scaling up and down of an item and changes in size have been determined to not be patentable.  Sizing the piping is an obvious design choice well within the preview of one of ordinary skill in the art at the time of the invention.  There is no criticality disclosed for the pipe size, thus scaling as needed would be obvious to do.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters, and further in view of Ono.
With respect to claim 15, Waters discloses the piping limitations, but does not give some of the specifics about the components of the chromatography system itself as claimed.  Ono, however, discloses and illustrates in figure 4 an analysis flow channel (sample loop 22), a sample injection unit (pump 7), a separation unit (column oven 10 with column 9)) a detector (11) and a portion of the flow channel on the downstream side comprising the piping unit as disclosed by Ono can be used with the piping unit of Waters would provide good thermal control of the sample. 
With respect to claim 16, the Waters piping can be the channel from the column to the detector as it provides good thermal control of the sample moving through the system, which would be downstream and thus the separation unit with the column and the column oven is shown in Figure 4 of Ono. 
With respect to claim 17, providing multiple detectors would be a mere duplication of parts of the single detector shown in Ono, and thus adding multiple detectors, if needed, would be obvious to one of ordinary skill in the art as there is no unexpected result from the multiple detectors.
Response to Arguments












Applicant’s arguments with respect to claim(s) 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



April 11, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861